Citation Nr: 1234312	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  05-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to May 1986, September 1995 to January 1996, and from February 2003 to December 2003.

This matter came to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing in September 2008; the transcript is of record.

In a January 2009 decision, the Board, in pertinent part, denied entitlement to service connection for GERD.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2010 Joint Motion for Partial Remand (JMPR) and Court Order, this matter was vacated and remanded for further action in compliance with the JMPR.  This matter was remanded in July 2011.


FINDING OF FACT

GERD was not manifested during the Veteran's active service from November 1978 to May 1986 and from September 1995 to January 1996, and is not otherwise related to these periods of active service; it was not aggravated during his period of active service from February to December 2003.


CONCLUSION OF LAW

GERD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In February 2004, a VCAA letter was issued to the Veteran.  Such letter predated the rating decision.  Id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006, the Veteran was issued notice of the evidence necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the July 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records; private treatment records dated in August 1996 and November 2000 pertaining to the GERD claim; and, lay statements and testimony of the Veteran and his parents.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains a VA examination performed in November 2011, and a VA opinion proffered in July 2012 pertaining to his GERD claim.  Collectively, such opinions are thorough and contain sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Review of the claims folder shows that the first indication of gastrointestinal complaints was in August 1996.  In this regard, according to an August 1996 private treatment note, the Veteran was assessed with "irritable bowel."  A diagnosis of GERD is shown in November 2000 (see private treatment note from Southwest Medical Center).  GERD is also reflected in subsequent treatment records.

The Veteran asserts that his GERD manifested during either his period of service from November 1978 to May 1986 or from September 1995 to January 1996.

The Veteran asserts that he experienced acid reflux in the early 1980's, reportedly during his first period of active service.  

Service treatment records from his initial periods of active service do not reflect any treatment for GERD or any gastrointestinal symptoms.  This, despite the fact that he sought treatment for a variety of unrelated maladies during his initial periods of service.  

An April 1984 Report of Medical Examination conducted for periodic purposes reflects that with regard to his 'abdomen and viscera' there was a 9 centimeter scar; no abnormalities were noted.  

An August 1989 Report of Medical Examination conducted for periodic purposes reflects that his 'abdomen and viscera' were clinically evaluated as normal.  On an August 1989 Report of Medical History completed by the Veteran he checked the 'No' box for 'stomach, liver or intestinal trouble.'

A June 1993 Report of Medical Examination conducted for periodic purposes reflects that his 'abdomen and viscera' were clinically evaluated as normal.  On a June 1993 Report of Medical History completed by the Veteran he checked the 'No' box for 'stomach, liver or intestinal trouble.'

An August 1996 private treatment record reflects an assessment of irritable bowel.

An April 1998 Report of Medical Examination conducted for periodic purposes reflects that his 'abdomen and viscera' were clinically evaluated as normal.  On an April 1998 Report of Medical History completed by the Veteran he checked the 'No' box for 'stomach, liver or intestinal trouble.'

A November 2000 private treatment record reflects an assessment of chronic reflux - GERD.

An April 2001 'Annual Medical Certificate' generated during his reserve service reflects the Veteran's report that he has been treated for acid reflux and treated with Prevacid.  

In May 2004, the Veteran underwent a VA examination.  The Veteran reported that he had problems with GERD since the early 1980's, which was initially treated with Maalox, but later on with Prevacid daily.  He reported using Prevacid on a long-term basis with good results.  The examiner diagnosed GERD, and diagnosed six other unrelated disabilities.  The examiner stated that it is likely as not that the Veteran is service connected for all the noted conditions.  The examiner provided no rationale as to the basis for the positive etiological opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, as will be discussed in detail below, this same examiner conducted another VA examination in November 2011 and stated that the prior statement that GERD is service-connected should be ignored.  For these reasons, the May 2004 opinion is entitled to no probative weight.

In a January 2006 statement, the Veteran asserted that acid reflux/GERD was diagnosed between 1980 and 1982 or in 1983 and that he was treated at Clark Air Force Base.  He stated that he was treated with liquid Maalox.  In a March 2006 statement from the Veteran's mother, she recalled receiving letters from the Veteran stating that he was suffering from severe acid reflux and that he was taking liquid Maalox.  He had taken antacids since that time.  In a March 2006 statement from the Veteran's father, he stated his recollections that the Veteran was treated for acid reflux in 1982 and prescribed liquid Maalox, and had taken antacids and acid reducers since that time.  

In November 2011, the Veteran underwent another VA examination with the same examiner who conducted the May 2004 VA examination.  The Veteran accurately reported his first period of service (November 1978 to May 1986), but then inaccurately reported to the examiner that he reentered active service in January 1989 and was discharged in December 2003.  The examiner noted from the record that the Veteran had active service from September 1995 to January 1996; however, the examiner did not specifically discuss any discrepancy in the dates reported by the Veteran as compared with those contained in the claims folder.  The Veteran reported that he had heartburn in high school but was not officially diagnosed with GERD.  He stated that while on active duty, he had GERD and used to receive Malox between 1980 and 1983.  He stated that later he was treated with Prevacid and also continued with Malox.  The Veteran stated that most of the time it was not documented that he received medication.  On review of the record, the examiner noted treatment for GERD in August 1996, April 2001, and November 2000.  The examiner stated that according to the dates provided by the Veteran, these dates would fall into his service period.  However, per documents in the claims folder, these dates are outside of the Veteran's period of active duty.  The examiner noted that service treatment records do not have documentation of GERD from November 1978 to May 1986, and September 1995 to January 1996.  From that point of view, it is less likely as not that the Veteran has GERD.  The examiner stated that his prior May 2004 statement that the Veteran is service-connected for gastroesophageal disease should be ignored.  The examiner stated that if the dates of service provided by the Veteran are correct, then it is likely as not that the Veteran is service-connected for the condition.

In July 2012, a VA physician reviewed the claims folder, to include the November 2011 VA examination report.  The examiner noted the Veteran's periods of service and summarized the findings of the November 2011 VA examiner.  The examiner acknowledged the April 1984 periodic physical examination which did not reflect a diagnosis of GERD; the August 1989 enlistment physical examination which did not reflect a history of stomach trouble; and, the June 1993 periodic physical examination which did not reflect a history of stomach trouble.  The examiner acknowledged the August 1996 private assessment of irritable bowel.  The examiner acknowledged the April 1998 periodic physical examination which did not reflect any history of stomach trouble.  The examiner acknowledged the November 2000 private assessment of chronic reflux - GERD.  The examiner noted that the April 2001 annual medical certificate reflects a 'yes' for being treated for acid reflux, prescribed Prevacid.  The examiner stated that there was no evidence from the claims file that the Veteran was seen for symptoms of GERD and prescribed stomach acid suppressant therapy before August 1996, and even then the diagnosis was irritable bowel syndrome.  The dates for which there is documentation of his GERD being treated do not correspond to periods of qualified active service, so it is not possible to state with evidence from the claims file that the clinical onset of the Veteran's GERD occurred on active duty.  The Veteran experienced GERD during his final period of active duty from February to December 2003 but the GERD did not have its clinical onset during this period of service.  The examiner stated that there is no evidence from the claims file that the Veteran's GERD was aggravated beyond the natural progression by his service.  The examiner opined that it is less likely as not that the Veteran's GERD was caused by or aggravated by his active military service beyond the natural progress of the disease.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for GERD.  As detailed, service treatment records are void of any complaints or diagnoses of GERD or any related disabilities/symptoms during his initial periods of service - November 1978 to May 1986 and September 1995 to January 1996.  As detailed, irritable bowel was diagnosed in August 1996, 8 months following his second period of active service.  GERD was not diagnosed until November 2000, thus over four years following his second period of active service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, as detailed both the November 2011 and July 2012 VA examiners indicated that GERD was not shown during his initial periods of service, and that it manifested after his second period of active service.  The Board accepts the VA examiners' opinions as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his disability and active service.  In adjudicating this claim, the Board must assess the competence and if appropriate, the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology during his initial periods of service and since that time.  The Veteran has reported that he treated with Malox and Prevacid during the 1980's , specifically between 1980 and 1983, and the Veteran's parents have stated their recollections that he was treated for acid reflux during this same time period.  However, such reports offered many years after his initial periods of active service are in contradiction to the contemporaneous reports generated during service which do not reflect any complaints of gastrointestinal symptoms and no treatment for gastrointestinal symptoms, including GERD.  Moreover, examinations conducted in April 1984, August 1989, and June 1993 are negative for GERD or any related disorders.  Likewise, in August 1989 and June 1993 the Veteran specifically denied having or having had any problems with his stomach or intestine.  He did not otherwise report any symptoms associated with GERD or gastrointestinal symptoms.  Even if he did treat with Malox and Prevacid in the 1980's, there is a lack of continuity of symptomatology as GERD was not initially diagnosed until 2000, thus many years after his reported complaints.  Current assertions offered in support of his claim are less credible than the specific denials of ever having had gastrointestinal problems in 1989 and 1993.  

Moreover, the Veteran is not competent to relate a current disability to service as he is not a medical provider with medical expertise so as to diagnose his GERD and relate his symptoms to symptoms he experienced in service.  While he is competent to relay his observations of his symptoms during service, especially in light of his later diagnosis of GERD, he still does not have the medical expertise to relate his current disability to symptoms experienced many years prior.  Moreover, two VA examiners have reviewed the record and opined that his current GERD is not due to his initial periods of service.  The Board has weighed the Veteran's assertions as to in-service and post-service symptomatology, with the medical evidence, to include service treatment records, private treatment records, and the VA medical opinions of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and as such, is of less probative value here.  GERD was not diagnosed until 2000, over a decade after the period in which he reported symptoms, and over four years after separation from his second period of service.  The clinical and documentary evidence post service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The Veteran has not made a specific assertion that his GERD was aggravated during his final period of active service - February to December 2003; however, the Board has made a determination that the evidence of record supports a finding that his GERD pre-existed his third period of active service, and was not aggravated beyond the natural progression of the disease.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  There was no induction examination in 2003 (the Veteran was being recalled to active duty) and the presumption of soundness does not attach for that period of service.  

The law provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c). 

While the evidence of record does not contain an examination report conducted at the time of his third period of active service, as detailed the evidence of record does contain a private treatment record dated in November 2000 which reflects a diagnosis of GERD and an April 2001 service record contains the Veteran's assertion that he was being treated for acid reflux with Prevacid.  GERD clearly preexisted his third period of active service.  

Service records generated during this third period of active service do not suggest an actual worsening of his GERD.  During his third period of active service, he did seek treatment for GERD but there was no suggestion that this represented any increase in the underlying disability beyond its natural progress.  The July 2012 VA examiner opined that his GERD was not aggravated beyond the natural progression by this period of service.  There is no contrary medical opinion, and the Veteran does not specifically assert that his pre-existing GERD was aggravated during his third period of service.  

In conclusion, the preponderance of the evidence is against a finding that the Veteran's GERD is causally related to a period of the Veteran's active service.  The Board also finds that clear and unmistakable evidence exists to show that GERD existed prior to his third period of active military service and that it clearly and unmistakably was not aggravated by his third period of active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for GERD is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


